Moreover, because the State specifically pleaded laches, appellant was
                required to overcome the rebuttable presumption of prejudice. NRS
                34.800(2).
                             On appeal, appellant argues that the district court erred in
                denying his actual-innocence claim without first conducting an evidentiary
                hearing, and that his actual innocence claim itself excuses the procedural
                bars. Although a claim of actual innocence can overcome procedural bars,
                see Schlup v. Delo, 513 U.S. 298, 314 15 (1995); Mazzan v. Warden, 112
                                                          -




                Nev. 838, 842, 921 P.2d 920, 922 (1996), this court has never recognized a
                freestanding claim of actual innocence. However, even assuming such a
                claim is cognizable in a post-conviction petition for a writ of habeas corpus,
                appellant's failure to provide the trial transcripts precludes our review of
                this claim. See Greene v. State, 96 Nev. 555, 558, 612 P.2d 686, 688 (1980)
                ("The burden to make a proper appellate record rests on appellant.").
                Appellant thus fails to demonstrate that the district court erred in denying
                the petition, and we
                             ORDER the judgment of the district court AFFIRMED.




                                                          h-LA &GA                 J.
                                                    Hardesty



                                                    Douglas


                                                       Ova
                                                    Cherry


SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Chief Judge, Ninth Judicial District Court
                     Hon. J. Charles Thompson, Senior Judge
                     Christopher R. Oram
                     Attorney General/Carson City
                     Douglas County District Attorney/Minden
                     Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                   3
(0) 1947A